Citation Nr: 0106338	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1960 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Fort Harrison, 
Montana.  In that determination, the RO granted service 
connection for tinnitus, but denied entitlement to service 
connection for bilateral hearing loss.  The appellant 
disagreed with the rating decision regarding the denial of 
service connection for bilateral hearing loss and this appeal 
ensued. 

The Board notes that in a letter to the appellant, dated 
April 1999, the RO recognizes that there was a prior final 
decision regarding this matter and what the appellant must do 
in order to re-open his claim.  Therefore, after a review of 
the record, the Board concludes that the RO implicitly found 
new and material evidence prior to issuing an unfavorable 
determination.

FINDING OF FACT

The evidence of record does not demonstrate that the 
appellant's bilateral hearing loss is related to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not aggravated by or incurred in 
active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In cases before the Board regarding entitlement to service 
connection for an impaired hearing disability, Disability Due 
to Impaired Hearing, 38 C.F.R. § 3.385 (2000), defines the 
level of hearing which must be clinically established in 
order to classify the impaired hearing as a disability for 
which service connection can be granted.  The Board is bound 
by this regulation.  38 U.S.C.A. § 7104(c) (West 1991).  

The regulations state that impaired hearing shall be 
considered a disability: when the threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
the frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Service medical records indicate that the appellant was 
exposed to noise in service related to his sharp-shooting 
exercises.  The appellant reported that he also worked as a 
welder in service.  Even so, service medical records reflect 
that the appellant underwent an audiogram examination in July 
1963, which revealed normal bilateral hearing.  Specifically, 
the audiological evaluation in July 1963 revealed, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
--
10
LEFT
10
10
10
--
10

After a review of the service medical record, the Board finds 
there is nothing to indicate that the appellant experienced 
any hearing loss while in-service.

Current medical examinations show the appellant's has 
significant hearing loss.  In February 1999, the appellant 
underwent an audiological evaluation.  The audiological 
evaluation revealed, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
70
70
65
LEFT
10
30
65
65
60

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 52 percent in the left ear.

The record reflects a second audiological evaluation.  On an 
authorized audiological evaluation in July 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
35
70
75
70
LEFT
--
35
70
70
75

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and of 40 percent in the left ear.

Thus, these two current examinations reveal that the 
appellant has experienced significant current bilateral 
hearing loss. 

Furthermore, upon a medical examination in January 1999, a VA 
physician stated that the appellant "[b]adly needs hearing 
amplification for what sounds like HFHL and tinnitus related 
to firing range activity without protection."  The same 
physician stated in July 1999 that "[i]f  he has been given 
[service connection] for the tinnitus, his hearing loss may 
be related."  It is noted that the August 1999 rating 
decision granting service connection for tinnitus (and 
denying service connection for hearing loss) was granted 
based on reasonable doubt.  However, in July 1999, a VA 
audiologist, after a review the appellant's claim file and 
after he conducted an audiological evaluation, opined that it 
was at least as likely as not that the appellant's current 
hearing loss and tinnitus did not have its origin during his 
military service.  

Although the VA physician stated that the appellant's hearing 
loss may be related to his in service activities, these 
opinions were qualified with "if" and "sounds like."  
However, when the VA audiologist reviewed the appellant's 
claim file and conducted an examination, as stated, he opined 
that it was at least more likely as not that the hearing loss 
was not linked to his military service.  Because the VA 
audiologist was tasked with specifically reviewing the claims 
file, conducting an audiological evaluation, weighing the 
evidence and issuing an expert opinion, the Board, after a 
review of the record, assigns more weight to the 
audiologist's opinion.

Furthermore, the record does not support that the appellant 
experienced a hearing loss while in service. Although he 
reports exposure to noise in-service, an audiogram upon 
discharge in 1963 reveals that the claimant had bilateral 
hearing within normal limits. The appellant has also 
submitted a "buddy statement," and although the Board does 
not question the sincerity of any of these statements, laymen 
statements are not competent on issues of medical diagnosis 
or causation.  (See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993)). Thus, 
each piece of evidence is not accorded the same weight or the 
same probative value.  (See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990)).

Based on the analysis above, it is the determination of the 
Board that the evidence of record does not support that the 
appellant suffered in-service bilateral hearing loss.





ORDER

The claim for entitlement for service connection bilateral 
hearing loss is denied.


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

